Citation Nr: 0000862	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-42 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968, and from June 1969 to February 1973.

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
St. Petersburg, Florida.  

The matter was remanded for further development by the Board 
in January 1999.  The development was accomplished, and the 
matter has been returned to the Board for further appellate 
consideration.

While the case was in remand development, the appellant was 
assigned a 100 percent rating following an arthroscopy in 
November 1997.  The 100 percent rating, pursuant to 38 C.F.R. 
§ 4.30, was assigned until March 1, 1998, at which time the 
20 percent rating was assigned.  The assignment of this 
rating, and the duration thereof are not at issue.  This 
decision is limited to the issue on the title page, and 
covers such periods not covered by the temporary total 
rating.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Residuals of the appellant's service connected left knee 
disorder are currently manifested by subjective complaints of 
constant pain, occasionally stiffness, lack of endurance and 
fatigue in his left knee.  The left knee was unstable, and 
occasionally gave way causing him to fall. 

3.  Objective clinical evidence of record noted consideration 
of pain, fatigability, weakness, and instability with motion.  
Extension of the left knee was to 0 degrees; and flexion was 
to 115 degrees. There was some tenderness to pressure over 
the patella and medially over the knee, but no evidence of 
crepitation, or slippage, and the left knee appeared normal.  

4.  Service connection has not been established for arthritis 
of the left knee, and recent medical opinion does not 
demonstrate that arthritis is part of the service connected 
left knee disorder.

5.  The disorder is not shown to be so unusual as to render 
application of the regular schedular criteria impractical.


CONCLUSION OF LAW

The criteria for an increased rating for a left knee 
disorder, described as chondromalacia, currently rated as 20 
percent disabling are not met on either a schedular or extra 
schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, Part 4, diagnostic codes 
(DC) 5256, 5257, 5258, 5260, 5261 (1999); VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997) (Precedent Opinion of the General 
Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination. 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which his shown related to the service 
connected disorder.  In this case, as reported in greater 
detail below, arthritis of the left knee is not service 
connected, nor is it medically demonstrated to be a residual 
of the pathology that is service connected.  As such, it is 
not for consideration of a separate rating.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

During his second period of service, he complained of left 
knee pain, and giving way causing him to fall.  There was no 
history of the left knee collapsing. There was tenderness on 
movement, left patella, no redness, swelling, or roughness 
noted. ROM was normal.  The diagnosis was chondromalacia, 
left knee.

In August 1990, the veteran filed a claim for compensation 
and pension, and listed as a disability arthritis of both 
knees.  It was indicated that the arthritis had started in 
1988.

In an October 1990 VA examination, the examiner noted 
tenderness over both knees, the post patella regions, and 
over the cartilaginous portion of the medial and lateral 
aspects of both knees, worse on the left knee.  Achilles and 
knee jerks were normal, with no apparent limitation of motion 
of both knees.  The diagnoses were chondromalacia, left knee; 
and, bilateral osteoarthritis, knees.  

A rating decision in November 1990 granted service connection 
for chondromalacia, left knee.  A noncompensable rating was 
assigned.  The Board notes that the RO denied service 
connection for bilateral arthritis of the knees.  A permanent 
and total disability rating for pension purposes was also 
denied at that time.

In a February 1994 VA examination, the examiner noted 
subpatellar tenderness, bilaterally, worse on the left, with 
no limitation of motion; and normal reflexes were reported on 
Achilles, and knee jerk tests.  There was no swelling, 
deformity, or other impairment.  

In a November 1996 VA examination, the veteran complained 
that his left knee caused pain and gives out since 1988, 
causing him to fall.  He used Canadian crutches.  This was in 
part secondary to left ankle and toe pain as well.

The examiner noted normal upper and lower DTRS, about 2+; 
and, extremity strengths.  Peripheral pulses were 1-2+, and 
symmetrical.  No swelling, deformity, or other impairments of 
the left knee were noted.  ROM of the left knee was flexion 
to 65 degrees, and extension to 0 degrees.  Posture was 
fairly good; squatting part way was done fairly well; and 
raising on heels and toes was done well.  X-rays of the left 
knee and patella x-rays were normal.  No diagnosis was 
recorded as to the left knee.

A hearing was held before the RO in June 1997.  The veteran 
testified that his knee locked up on him each time he climbed 
up into the back of a truck.  This would cause him to fall.  
There was pain associated with this locking up.  Sometimes it 
was painful when he laid down.  There is no swelling, or 
grinding.  He usually rubs the knee and the locking and pain 
goes away.  He took some medicine for the pain which only 
occasionally worked.  He has had no left knee surgery and 
none has been recommended to him.  

A rating decision in November 1997 increased the 
noncompensable rating for chondromalacia, left knee to 20 
percent disabling.

The Board remanded this case in January 1999 for further 
development including a VA examination.  In part, it was to 
be determined whether arthritis was present, and if so, 
whether it was part of the service connected disability.

In an April 1999 VA examination, the veteran complained of 
more or less constant pain in his left knee, instability, and 
occasional stiffness.  He denied swelling but note it 
occasionally gave way.  He denied locking, but noted lack of 
endurance and fatigability.  It occasionally flared up with 
walking or climbing stairs.  

The examiner noted ROM was with consideration of pain, 
fatigability, weakness, and instability.  The left knee 
appeared normal without crepitation, or evidence of slippage.  
There was tenderness to pressure over the patella and 
medially over the knee.  Extension was to 0 degrees with 
discomfort; and flexion was to 115 with pain..  The diagnosis 
was chronic left knee pain with degenerative arthritis.  The 
examiner opined that it was unlikely that osteoarthritis was 
related to his service connected disability.

Additional medical evidence of record includes extensive VA 
clinical records including;

A VA x-ray performed in March 1997, a horizontal tear at the 
posterior horn of the lateral meniscus, with grade I 
degeneration at the posterior horn, medial meniscus was 
noted.  The remainder of the medial and lateral meniscus 
appeared unremarkable.  Anterior and posterior cruciate 
ligaments were intact; and, medial and lateral collateral 
ligaments were unremarkable.  There was no definite evidence 
of loose bodies.  There was joint effusion, and two cystic 
formations were present at the lateral femoral condyle 
anteriorly located.  Degenerative disease was seen throughout 
the patella.  Otherwise the bony structures showed a normal 
bone narrow signal.  The diagnosis was medial meniscus tear 
with associated joint effusion.

Also on file is the report of the arthroscopy performed in 
November 1997.  The recorded history was of a left knee 
giving out and locking occasionally without any effusion.  
The shaving was conducted and the joint was washed out.  
Subsequent examination was reported as above.

The RO has, rated the veteran's chondromalacia, left knee 
analogous to DC 5258, Cartilage, semilunar, dislocated, with 
frequent episodes of, locking, pain, and effusion into the 
joint. The Board will also consider DCs 5256, 5257, 5259, 
5260, and 5261, based upon knee ankylosis, impairment of the 
knee, and limitation of motion. 

Under DC 5258, Cartilage, semilunar, dislocated, with 
frequent episodes of, locking, pain, and effusion into the 
joint, warrants a 20 percent disability rating, which is the 
highest rating under this schedular provision.

The veteran may also be rated under DC 5257, Knee, other 
impairment of: including recurrent subluxation or lateral 
instability, as follows;

Severe impairment warrants a 30 percent disability rating.

Moderate impairment warrants a 20 percent disability rating.

Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257.

The veteran does not have ankylosis of his left knee, 
accordingly an increased evaluation under DC 5256 is not 
warranted.  An increased evaluation under DC 5260 is not 
indicated, as flexion was to 115 degrees.  He did not have 
limitation of extension of his left knee, consequently an 
increased evaluation under DC 5261 is not indicated.  Full 
knee motion is 0-140 degrees.  38 C.F.R. § 4.71, Plate II.

It is clear from the medical evidence that the appellant has 
some impairment and limitation of motion of the left knee, 
due to his chondromalacia.  This, and the complaints of pain, 
and giving way of the left knee are the only limitations 
caused by the left knee disorder.  Significantly, there was 
no objective evidence of crepitation, or instability.  While 
considering the veteran's complaints of pain, fatigability, 
weakness, and instability, the examiner noted the knee 
appeared normal.  Thus the Board concludes that the 20 
percent rating analogously assigned  under DC 5299-5258 
contemplates, as noted above, some slight pain, and 
limitation of motion.  

The Board further notes that the examiner in the April 1999 
VA examination opined that the veteran's degenerative joint 
disease of his left knee was unlikely to be related to his 
service connected chondromalacia.  Thus, there are not 
separate manifestations of impairment to warrant a separate 
rating under the arthritis code.  Thus, giving consideration 
to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca supra, there is no basis for a higher rating.  The 
slight limitation of motion and pain are contemplated in the 
rating assigned.  In the absence of greater limitation of 
motion, instability, or atrophy, there is no basis for an 
increased rating in this case.

Finally, there is no basis for an extraschedular rating.  The 
evidence does not show that the left knee disorder is so 
unusual that it renders application of the regular schedular 
provisions impractical.


ORDER

Entitlement to an increased evaluation for a left knee 
disorder, described as chondromalacia, currently rated as 20 
percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

